Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/12/2021, with respect to the double patenting rejections of claims 1-18 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  After further consideration and search, the pending claims are in condition for allowance.

Allowable Subject Matter
Claims 1, 3-17 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest a system, comprising:
a radio frequency identification (RFID) chip, the RFID chip comprising: an RFID tag for storing information; a power input; and an enable input; and a processor coupled to the RFID chip, the processor configured to: operate in a first power mode in which the processor is configured to: monitor for energy received via an RFID signal; in response to the energy received via the RFID signal, transition to a second power mode in which the processor consumes more power than the first power mode; and
operate in the second power mode in which the processor is configured to: in response to the transition to the second power mode, measure a capacitance at a capacitive sensor to determine whether a device is in a first physical state or a second physical state; assert an enable signal provided to the enable input of the RFID chip in response to the device being in the first physical state; and inhibit the enable signal in response to the device being in the second physical state.
determining whether a device is in a first physical state or a second physical state based on the measured capacitance; and sending, by the processor to the enable input of the RFID chip, an enabling signal such that the RFID chip is enabled based on determining that the device is in the first physical state and the RFID chip is disabled based on determining that the device is in the second physical state.
Dependent claims 3-13, 15-17 and 19-22 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687